Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,129,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are now broader than the features included in the claims of the ‘029 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘029 patent, but does not include features relating to the “determination of expected boundaries…” and “listening and comparing of clocks” in claim 1 of the ‘029 patent.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2017/0251486 to Hu in view of U.S. Patent Pub. 2009/0279462 to Luo.  
Regarding claims 1 and 8, Hu teaches a road-side network node for operation in an adhoc radio communications network, the road-side network node comprising:

a processor; a memory; a radio module; and an antenna (see sections [0019] and [0023], for road-side placement of the communication device 200 (to communicate with vehicles), and see sections [0058] to [0059] for processor and memory and see Fig. 2 which has processor 203 (which includes processor and memory) and interface 201 (which includes radio module and antenna));

wherein the road-side network node is configured to:

determine data to be transmitted via an adhoc radio channel (see sections [0095] to [0105], which teaches IEEE 802.11p vehicle ad-hoc networks); 

determine or provide an adhoc time slice reserved for transmissions via the adhoc radio channel (see Figs. 6 and 7 as described in sections [0117] to [0128], which teach a time domain resource or frame which is a “time slice” reserved for communications with a specified device); and 

start a transmission of the data via the adhoc radio channel during the adhoc time slice (see sections [0117] to [0128] which start transmission of frames and see also Fig. 16 as described in section [0183], which explicitly teaches “starting” the transmission.  
Although Hu teaches adhoc vehicle networks (which would imply road-side access points) Luo is added for completeness to more explicitly teach a road-side access point.  As shown in Fig. 1 and as described in section [0029] Luo teaches road-side access points that use 802.11 base vehicle ad hoc networks.  

Therefore, as both Hu and Luo teach using adhoc 802.11 vehicle protocols, it would have been obvious to one of ordinary skill to modify the communication devices of Hu to be road-side access points as in Luo, as this is the conventional use of these types of communication devices. 

Regarding claim 5, which recites “wherein the adhoc time slice is provided via a pre-configured resource pool”, see for example, sections [0027], [0033] and [0045] of Hu, which teach using “predetermined” time-based resources (of a “pool” as explicitly mentioned in sections [0106] and [0133] to [0134]), as recited. 


3.	Claims 2-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu and Luo as applied to claim 1 and further in view of U.S. Patent Pub. 2019/0069052 to Al-Stouhi.   

Regarding claim 2, which recites “wherein the road-side network node is configured to: synchronize a local clock to a common time source signal; determine expected boundaries of an a-priori known time duration of a frame unit, including determining subframe boundaries, of a cell-supported radio communications network in dependence on a clock signal of the local clock; determine a status of the adhoc radio channel; determine an occupancy of the adhoc radio channel in dependence on the expected boundaries and in dependence on the status of the adhoc radio channel; and determine the adhoc time slice in dependence on the occupancy”, as described above, see Hu which teaches determining the boundaries of a (a-priori known) subframe and sensing the availability (occupancy) of a channel and determining (to use) the time-slice (or frame) when available (which is in dependence on occupancy or unoccupied).  Therefore, as Hu teaches the above features except for those relating to synchronizing clocks, Al-Stouhi is added.

In analogous art, Al-Stouhi teaches a wireless vehicle communication system which provides clock synchronization.  As described in sections [0048] and [0056], Al-Stouhi teaches that the system receives a master clock which is used to synchronize a local clock 132.  Section [0056] also further teaches that the system nodes use the synchronized clock to obtain the frame timing boundaries in the vehicle network.  

Therefore, as Hu and Al-Stouhi teach using vehicle communication protocols, it would have been obvious to one of ordinary skill to modify the communication devices of Hu to synchronize clocks based on the master clock and to further use this synchronized clock to obtain proper frame boundaries, as this is the conventional use of synchronized clocks and as taught in Al-Stouhi.  
 
Regarding claim 3, which recites “wherein the road-side network node is configured to: determine the occupancy as a first occupancy of the adhoc radio channel with adhoc traffic, when the status indicates a contiguous transmission with at least one transmission boundary not being an expected boundary”, see for example, sections [0028], [0033], [0040] and [0111] of Hu which teaches that the transmission length of the frame may be sensed and is reconfigurable and/or longer than the expected common frame length, which is equivalent to the determining that the transmission is longer than “the expected boundary length of a common sized frame (before being re-configured or changed)”, as recited, where the “first occupancy” is an occupancy which exceeds the common frame size length.  

Regarding claim 4, which recites “wherein the road-side network node is configured to: determine the occupancy as a second occupancy of the adhoc radio channel with non-adhoc traffic, when the status indicates a contiguous transmission with both transmission boundaries being an expected boundary”, as described above see for example, sections [0028], [0033], [0040] and [0111] of Hu which teach determining frame transmission length, which is equivalent to the determining that the transmission is “the expected boundary length of a common sized frame”, as recited, where the “second occupancy” is an occupancy which is the common frame size length.  
 
Regarding claim 6, which recites “wherein the road-side network node is configured to: synchronize a local clock to the common time source signal; determine the adhoc time slice in dependence on the clock signal of the local clock and in dependence on a global start time reference of the pre-configured resource pool”, as described above, Hu teaches using resources from a pool and Al-Stouhi teaches in section [0056] that the system nodes synchronize the local clock 132 (from a common or global clock) to obtain the frame timing boundaries in the ad hoc network. Therefore, the combination of references would teach and/or render obvious these features, as recited. 


4.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hu and Luo as applied to claim 1 and further in view of U.S. Patent 9,179,475 to Koleszar.  

Regarding claim 7, which recites “wherein the road-side network node is configured to: start the transmission of the data via the adhoc radio channel during one of the adhoc time slices omitting a start during a guard interval arranged at an end of the adhoc time slice”, as Hu and Luo do not teach guard times per se, Koleszar is added.

In an analogous art, Koleszar teaches an ad hoc system where the time frames include guard times.  See the guard times as shown in Figs. 4 and 5 and see claims 4 and 22 of Koleszar, which describe the guard times.  Therefore, as Koleszar does not start transmissions in the frame until after the guard time has passed, Koleszar “omits a start during a guard time interval arranged at the end of the previous frame”, as recited.

Therefore, as both Hu and Koleszar teach using transmission frames and as Koleszar teaches using guard times to ensure non-overlapping transmissions, it would have been obvious to one of ordinary skill to modify the transmission times in the frames of Hu to “not start (“omit starting”) transmissions in guard times, as this is their conventional use as also taught by Koleszar.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646